Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant's submission filed on 3/17/22 has been entered.

Election/Restrictions
This application is in condition for allowance except for the presence of claim 10 directed to an apparatus non-elected without traverse.  Accordingly, claim 10 been canceled.

 
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Richard T. Schachner on 5/20/22.

The application has been amended as follows: 

IN THE CLAIMS:
Claim 11 has been canceled.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Applicant’s amendment to claim 1 (filed 3/17/22) further requires “wherein in the preliminary curing, the first process is controlled to end before the imprint material is cured to the first target hardness, and after the first process ends, the second process is controlled such that the imprint material is cured to the first target hardness by irradiating the imprint material with the second light.”  Jung previous taught a first process /first light (first exposure light from illuminator) and second process / second light (from alignment detector), but as the second light of Jung does not cure, and further would not appear to be desirable to cure, the imprint material; Jung would not teach the amended content requiring further curing  by irradiating the imprint material with the second light at a period of time following the cessation of the first light/ process within with full scope of the claim. 
After further search and consideration, no more suitable prior art was observed.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN H EMPIE whose telephone number is (571)270-1886. The examiner can normally be reached Monday-Thursday 5:30AM - 4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Cleveland can be reached on 571-272-1418. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHAN H EMPIE/Primary Examiner, Art Unit 1712